Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.         The reply filed on 07/15/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): All claims of an invention elected by original presentation have been canceled.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
The amendment filed on 07/15/2022 canceling claims 1 – 10 & 20-29 drawn to the elected invention (by original presentation) and presenting only new claims 30 - 49 drawn to a non-elected invention (by original presentation) is non-responsive (MPEP § 821.03). The remaining claims are patentably distinct from the elected invention as noted below.
Applicant should either amend claims 30 - 49 to incorporate the patentably distinct subject matter of previous claims 1 – 10 & 20-29 or file a divisional application directed to claims 30 - 49 and allow this application to become abandoned (or be expressly abandoned).
Restriction to one of the following inventions is required under 35 U.S.C. 121:                                                                                                                              
A. Species 1, relates to a method of manufacturing a semiconductor package structure, comprising: providing a package body disposed on a chuck, wherein the package body includes at least one semiconductor element encapsulated in an encapsulant; and sucking the package body through the chuck to create a plurality of negative pressures on a bottom surface of the package body sequentially from an inner portion to an outer portion of the package body, wherein in (a), the chuck includes an inner suction portion corresponding to the inner portion of the package body and an outer suction portion corresponding to the outer portion of the package body, the inner suction portion is configured for providing an inner suction force and sucking the inner portion of the package body, and the outer suction portion is configured to provide an outer suction force and to suck the outer portion of the package body, wherein in (a), the inner suction force includes a first suction force and a second suction force, the inner suction portion includes at least one first suction groove and a plurality of suction holes, the at least one first suction groove is configured to provide the first suction force and to suck a first area of the inner portion of the package body, and the suction holes are configured to provide the second suction force and to suck a second area of the inner portion of the package body, as classified in class, wherein in (a), the inner suction portion includes a plurality of first suction grooves spaced apart from each other along a radial direction and arranged in a manner of concentric circles, wherein in (a), the first suction grooves are in communication with each other through a plurality of radial grooves spaced apart from each other  along with associated subject matter in dependent claims and as classified in H01L 21/70 and require different search queries. (See also claims 1 – 10 & 20 - 29). 
B. Species 2, relates to a method of manufacturing a semiconductor package structure, comprising: providing an encapsulated wafer disposed on a chuck, wherein the encapsulated wafer includes at least one semiconductor element encapsulated in an encapsulant, and includes an inner portion and an outer portion around the inner portion, and a first distance between a bottom surface of the outer portion and the chuck is greater than a second distance between a bottom surface of the inner portion and the chuck; and sucking the encapsulated wafer through the chuck by providing a plurality of sucking forces on a bottom surface of the encapsulated wafer sequentially from the bottom surface of the inner portion to the bottom surface of the outer portion of the encapsulated wafer, wherein sucking the encapsulated wafer comprises: creating an inner suction force on the bottom surface of the inner portion of the encapsulated wafer; creating an outer suction force on the bottom surface of the outer portion of the encapsulated wafer; and turning off the inner suction force,  wherein turning off the inner suction force is performed during creating the outer suction force on the bottom surface of the outer portion., wherein the outer suction force is greater than twice the inner suction force, wherein the inner portion includes a first area and a second area around the first area, and creating the inner suction force comprises: creating a first suction force on a bottom surface of the first area of the inner portion; and creating a second suction force on a bottom surface of the second area of the inner portion after creating the first suction force on the bottom surface of the first area, wherein the first suction force and the second suction force originate from the same outgassing apparatus, and wherein the method further comprises turning off the second suction force during creating the first suction force on the bottom surface of the first area along with associated subject matter in dependent claims and as classified under H01L 24/76 and require different search queries. (See also claim 30-49).
Furthermore, Claim 30 may be generic to the above disclosed patentably distinct species: 
The species are independent and distinct.
In addition, these species are not obvious variants of each other based on the current record (underlined).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
1.         They are mutually exclusive by virtue of the features described above in each of the species.
2.         They require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816